DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of Application No. PCT/JP2018/024254 filed on 6/26/2018. 
Applicant claims foreign priority based on an application filed in Japan on 6/27/2017. However, applicant has not submitted a certified copy of application no. JP2017-125469 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) filed on 12/23/2019, 10/19/2021, and 2/03/2022 are in compliance with the provisions of 37 C.F.R. 1.97. All references have been fully considered.

Claim Objections
Claims 1, 3-5, and 10 are objected to because of the following informalities: the genus “Moniliella” and the various species names are not italicized. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4-5 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employ novel biological materials, specifically the strains of Moniliella pollinis, M. megachiliensis, M. suaveolens var. nigra, M. acetoabutens, M. suaveolens var. suaveolens in claims 4-5.  Since the biological materials are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. If it is not so obtainable or available, the requirements of 35 U.S.C. 112(a) may be satisfied by a deposit of the biological materials. Applicant must meet all the requirements of 37 C.F.R. 1.801-1.809, including providing an indication of the viability of the samples when the deposit is made.
If the recited Moniliella strains were deposited under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by the attorney of record over his/her signature and registration number, stating that the biological materials will be released to the public irrevocably and without restriction or condition upon the issuance of a patent, would satisfy the requirement. Further, Applicant must state that the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cho et al. (Pub. No. US 2001/0008769 A1; IDS cited).
Cho et al. discloses a method of producing a microorganism that produces erythritol and a method of producing erythritol using the microorganism (par. [0001]). The method of producing erythritol comprises: cultivating an erythritol-producing microorganism or a mutant thereof in a medium; and collecting erythritol from the culture (par. [0020]).
The microorganism is a yeast-like filamentous fungus having the ability of producing erythritol from a fermentable saccharide used as a carbon source like glucose (par. [0007], [0033]). In a preferred embodiment, the microorganism belongs to the genus Moniliella such as Moniliella pollinis CBS461.67, Moniliella suaveolens var. nigra CBS223.32, and Moniliella suaveolens var. nigra CBC382.36 (par. [0010]). Other preferred microorganisms include mutant strains MCI3371, MCI3555, and MI3369 (par. [0047]-[0048], [0054]). These strains were obtained via mutational treatment using NTG (par. [0135]-[0138]).
In working examples 4-18, the disclosed Moniliella strains were cultivated in a medium containing 30% (w/v) glucose and 1% yeast extracts at 30[Symbol font/0xB0]C with shaking for 3 
Cho et al. reads on the instant application’s method of producing ergothioneine and method of producing erythritol for the following reasons:
Regarding claim 1 and 10: cultivating a Moniliella strain like M. pollinis MCI3371 in a medium is equivalent to “a step of culturing a microbe belonging to the genus Moniliella in a medium”.
Cho et al.’s medium contains glucose, which is a fermentable sugar that serves as a carbon source, is the same as “a medium containing a carbon source”.
Cultivating at 30[Symbol font/0xB0]C with shaking for 3 days to yield erythritol is analogous to “to allow the microbe to produce erythritol and ergothioneine” (claim 10).
Cho et al. does not explicitly teach that the Moniliella strain also produces ergothioneine, as required in claims 1 and 10. 
But according to MPEP 2112, an inherent feature need not be recognized at the time of invention, only that the subject matter is inherent in the prior art reference. Under the principles of inherency, a known product that is used in the same process would necessarily give the same results. See Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993) (The Board rejected a claim directed to a method for protecting a plant from plant pathogenic nematodes by inoculating the plant with a nematode inhibiting strain of P. cepacia. A U.S. patent to Dart disclosed inoculation using P. cepacia type Wisconsin 526 bacteria for protecting the plant from fungal disease. Dart was silent as to nematode inhibition but the Board concluded that nematode inhibition Moniliella strains CBS461.67, CBS223.32, CBC382.36, MCI3371, MCI3555, and MI3369) under the same culture conditions (30[Symbol font/0xB0]C with shaking for 3 days) as the instant application (page 12, Specification). So although Cho et al. does not explicitly teach that ergothioneine is produced, use of said strains would necessarily lead to production of ergothioneine. 
Claims 1 and 10 are therefore anticipated by, or obvious over, Cho et al..
Regarding claim 2: the carbon source in the medium being 30% (w/v) glucose (corresponds to 300 g/L) meets “wherein the medium contains a carbon source in a concentration of 100 to 500 g/L”.
Regarding claim 3: the microorganism belonging to the genus Moniliella including M. pollinis, M. suaveolens var. nigra, and M. suaveolens var. nigra satisfies “wherein the microbe belonging to the genus Moniliella is at least one selected from the group consisting of Moniliella pollinis, Moniliella megachiliensis, Moniliella acetoabutens, Moniliella suaveolens var. nigra, and Moniliella suaveolens var. suaveolens”.
Regarding claims 4-5: the preferred embodiment of the microorganism being Moniliella strains CBS461.67, CBS223.32, CBC382.36, MCI3371, MCI3555, and MI3369 fulfills “Moniliella pollinis CBS461.67”, “Moniliella suaveolens var. nigra CBS223.32”, “Moniliella suaveolens var. nigra CBS382.36”, “Moniliella pollinis MCI3371”, “Moniliella pollinis MCI3555”, and “Moniliella megachiliensis MCI3369”, respectively.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-5 of U.S. Patent No. 5,902,739 over Cho et al. (Pub. No. US 2001/0008769 A1; IDS cited).
U.S. patent 5,902,739 discloses a method of producing erythritol. The method comprises cultivating a yeast strain capable of producing erythritol from fermentable carbohydrate in a culture medium containing the fermentable carbohydrate as a main carbon source and recovering erythritol from the culture, wherein said culture medium contains ammonium sulfate as a main nitrogen source. In an embodiment, the myeast strain is further limited to the genus Moniliella particularly Moniliella pollinis.
Although the claims at issue are not identical, they are not patentably distinct from each other because the same microorganism is cultured. Under inherency, the 
The U.S. patent does not teach particular strains of Moniliella can be utilized in the disclosed method. Regardless, Cho et al. teaches Moniliella strains CBS461.67, CBS223.32, CBC382.36, MCI3371, MCI3555, and MI3369 are capable of producing erythritol. Since these strains are taught to also be cultivated under the same culture conditions, a person with ordinary skill in the art would have recognized that they would be suitable for producing erythritol and ergothioneine and specifically use them in the disclosed method.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 5,981,241 over Cho et al. (Pub. No. US 2001/0008769 A1; IDS cited). 
The U.S. patent is drawn to a method of producing erythritol comprising cultivating a microorganism belonging to the genera Moniliella or Trichosporonoides which produces erythritol in a medium containing calcium ranging in concentration from about 5 ppm to about 120 ppm, and collecting erythritol from the culture. In an embodiment, the microorganism belonging to the genus Moniliella is selected from the group consisting of Moniliella pollinis, Moniliella acetoabutens, and Moniliella suaveolents.
The claims at issue are not identical but they are not patentably distinct from each other because the same microorganism is cultured. The disclosed process would 
Similar to the double patenting rejection above, it is noted that the U.S. patent does not teach particular strains of Moniliella can be utilized in the disclosed method. Cho et al., however, teaches Moniliella strains CBS461.67, CBS223.32, CBC382.36, MCI3371, MCI3555, and MI3369 yield erythritol when cultured at 30[Symbol font/0xB0]C for several days. Since these strains are taught to also be cultivated under the same culture conditions, one with ordinary skill in the art would have used them in the disclosed method with reasonable expectation that ergothioneine and erythritol would be produced and can be collected after the cultivation period.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651